DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                          Cross Reference to Related Applications
2.	This application is a continuation of U.S. Patent Application Serial No. 16/032,704, filed on 07/11/2018, which is a continuation of U.S. Patent Application Serial No. 14/707,242, filed 05/08/2015, issued as U.S. Patent No. 10,034,277, which claims the benefit of priority to United States Provisional Patent Application Serial No. 62/104,185, filed on 01/16/2015. All of the afore-mentioned patent applications are incorporated by reference in their entireties.

    Claims status
3.	This office action is a response to an application filed on 05/25/2020 in which claims 12-21 are pending for examination.
Based on the Preliminary Amendment filed on 05/25/2020, the listing of claims replace all prior versions, and listings, of claims in the application.

                                         Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 05/25/2020 and 01/13/2021.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 05/25/2020 are acceptable for examination proceedings.

Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. (US 10,681,687 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,681,687 B2) both disclose the method relates to dynamic transmission of non-zero power channel state information resource signals and interference measurement resources. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,681,687 B2) (please see below the mapping of claims; the table below shows only example of Claim 1 is anticipated by claim 1 of Patent No. US 10,681,687 B2)
Claim
Instant Application No. 16/882,675 (limitations)
Patent No. US 10,681,687 B2 (limitations)
Claim
1
 An apparatus of a user equipment (UE), the apparatus comprising: memory; and one or more processors, wherein the one or more processors are configured to: 
decode radio-resource control (RRC) signaling, the RRC signaling including channel state information (CSI) measurement configuration 
in response to the CSI measurement configuration information, configure the UE for use of aperiodic CSI reference signals (CSI-RS) with aperiodic report triggering; 
decode downlink control information (DCI) that includes a CSI request and an uplink grant; in response to the CSI request, trigger CSI reporting; configure the UE to use CSI-RS resources at a time domain location, wherein the time domain location is dynamically determined from the CSI request in the DCI, wherein said configuration of the UE to use the CSI-RS resources causes the UE to use the NZP-CSI- RS resources at the time domain location, for channel measurement, and to use the CSI interference measurement (CSI-IM) resources at the time domain location, for interference measurement; and encode an aperiodic CSI report, based on the measurements, in accordance with the DCI, for transmission carried on a physical uplink shared channel (PUSCH), wherein the memory is configured to store the CSI report.

decode radio-resource control (RRC) signalling, the RRC signalling including channel state information (CSI) measurement configuration 
decode downlink control information (DCI) that includes a CSI request and an uplink grant; trigger CSI reporting in response to the CSI request; configure the UE to use CSI-RS resources in a portion of a subframe relative to the DCI based on the offset, wherein the configuration causes the UE to use the NZP-CSI-RS resources, in the portion of the subframe, for channel measurement, and to use the CSI interference measurement (CSI-IM) resources, in the portion of the subframe, for interference measurement, wherein the configuration further causes the UE to use the CSI-RS resources in a slot of a subframe, the slot being offset from the DCI based on the offset; and encode an aperiodic CSI report, based on the measurements, in accordance with the uplink grant received in the DCI, for transmission carried on a physical uplink shared channel (PUSCH), wherein the memory is configured to store the aperiodic CSI report.


































Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 2, 7, 8, 9, 10, 14, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MAZZARESE et al. (WO 2014/071,638 A1, PCT/CN 2012/084483, publication at 05/15/2014; US 2015/0244444 A1- cited as translation purpose), hereinafter “Mazzarese’444” in view of Etemad et al. (US 2014/0036796 A1), hereinafter “Etemad”.
 Regarding claim 2, Mazzarese’444 discloses an apparatus of a user equipment (UE) (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Figs. 1-2, 8-9,11, 13-14, a method and apparatus for reporting channel state information from UE side), the apparatus comprising:
memory (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Figs. 1-2, 8-9,11, 13-14); and one or more processors (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Figs. 1-2, 8-9,11, 13-14), wherein one or more processors configured to:
(US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0159], [0173], manner 1: the UE determines a physical uplink shared channel (PUSCH) resource according to the received aperiodic CSI trigger signaling, and reports the aperiodic CSI on the determined PUSCH resource; format of the DCI corresponding to the PDCCH or the EPDCCH may also be a new preset format and the new format may include a first domain used for indicating whether a UE reports an aperiodic CSI);
in response to the CSI request, trigger CSI reporting (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0136], [0139], [0145], DCI as a whole may be considered as the aperiodic CSI trigger signaling); 
configure the UE to use CSI-RS resources (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], position of a resource element (RE) occupied in the sub-frame by the zero power CSI-RS) at a time domain location (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], time domain according to the sub-frame configuration information indicated in a high layer signaling configuration information), wherein the time domain location is dynamically determined from the CSI request in the DCI (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], if the UE receives an aperiodic CSI trigger signaling in the sub-frame n, and needs to report an aperiodic CSI according to the indication of the aperiodic CSI trigger signaling, then the UE determines the first sub-frame possibly transmitting non-zero power CSI-RS and/or e carrying zero power CSI-RS behind the sub-frame n (including the sub-frame n), as at least one of a sub-frame transmitting non-zero power CSI-RS and a sub-frame carrying zero power CSI-RS), wherein said configuration of the UE to use the CSI-RS resources causes the UE to use the NZP-CSI- RS resources at the time domain location, for channel measurement (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], sub-frame transmitting the non-zero power CSI-RS), and to use the CSI interference measurement (CSI-IM) resources at the time domain location, for interference measurement (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], a channel state information interference measurement (CSI-IM) resource, which refers to a resource carrying zero power CSI-RS); and 
encode an aperiodic CSI report, based on the measurements, in accordance with the DCI (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0159], [0164], [0165], aperiodic CSI in a sub-frame n+t according to the received aperiodic CSI trigger signaling), for transmission carried on a physical uplink shared channel (PUSCH), wherein the memory is configured to store the CSI report (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0159], [0164], [0165], a physical uplink shared channel (PUSCH) resource according to the received aperiodic CSI trigger signaling, and reports the aperiodic CSI on the determined PUSCH resource).
While Mazzarese’444 implicitly refers to “the one or more processors are configured to: decode radio-resource control (RRC) signaling, the RRC signaling including channel state information (CSI) measurement configuration information indicating non-zero power CSI reference signal (NZP-CSI-RS) resources for channel measurement and CSI interference measurement (CSI-IM) resources for interference measurement and in response to the CSI measurement configuration information, (paragraphs [0031], [0032]; channel state information (CSI) reference signals (CSI-RS) transmitted from one or more of the cooperating TPs by transmitting radio resource control (RRC) configuration message to the UE) indicating non-zero power CSI reference signal (NZP-CSI-RS) resources for channel measurement and CSI interference measurement (CSI-IM) resources for interference measurement (paragraphs [0031], [0032]; the RRC configuration message includes a set of indexed non-zero power (NZP) CSI-RS resources that are to be included in a CoMP measurement set, a set of zero power (ZP) CSI-RS resources, and interference measurement (IM) resources for use by the UE making interference measurements); and 
in response to the CSI measurement configuration information (paragraphs [0031], [0032], when the CSI request field is set to “10” or “11,” it indicates that a CSI report is triggered for one of two alternative sets of CSI processes as configured by higher layers), configure the UE for use of aperiodic CSI reference signals (CSI-RS) with aperiodic report triggering (paragraphs [0031], [0032], RRC signaling may be used to tell the UE which CSI processes are to be reported on when a flag is detected in the CSI request field; an example RRC message defines aperiodic feedback aperiodicCSI-Trigger-r11 as follows; also, in other embodiments, more trigger fields can be defined; for example, trigger1-r11, trigger2-r11, trigger3-r11, etc. could be included in the RRC message with more bits being correspondingly allocated for the CSI request fields in the DCI).
(Etemad, paragraph [0013]).

Regarding claim 7, Mazzarese’444 discloses the one or more processors are further configured to configure the UE for transmission mode 10, wherein, when configured for transmission mode 10, the UE is further configured to decode an indication of one or more CSI processes for CSI reporting for transmission mode 10, wherein the indicated one or more CSI processes includes one or more NZP CSI-RS resources and one or more CSI-IM resources (US 2015/0244444 A1-translation for WO 2014/071,638 A1; paragraph [0008], configured with a transmission mode 10; One CSI process corresponds to one non-zero power CSI-RS resource and one interference measurement resource (IMR)).

Regarding claim 8, Mazzarese’444 in view of Etemad disclose the apparatus according to claim 2.
Etemad further discloses the NZP-CSI-RS and the CSI-IM are transmitted only in when CSI report is requested (paragraph [0031], Aperiodic channel-state reports are delivered by the UE when explicitly requested to do so by the network using a flag in the CSI request field of the DCI carried by the PDCCH or enhanced PDCCH; the CSI request field is a two-bit field that when set to “00” indicates no CSI report is requested as described in the LTE specifications; when the CSI request field is set to “10” or “11,” it indicates that a CSI report is triggered for one of two alternative sets of CSI processes as configured by higher layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the NZP-CSI-RS and the CSI-IM are transmitted only in when CSI report is requested” as taught by Etemad, in the system of Mazzarese’444, so that it would provide a transmission point of a cell participating in coordinated multi-points or cell coordinating  experiences enhanced signal reception or reduced interference (Etemad, paragraph [0013]).

Regarding claim 9, Mazzarese’444 discloses transceiver circuitry; and two or more antennas coupled to the transceiver circuitry (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Figs. 1-2, 8-9,11, 13-14).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of the base station.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of the base station.

10.	Claims 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MAZZARESE et al. (WO 2014/071,638 A1, PCT/CN 2012/084483, publication at 05/15/2014; US 2015/0244444 A1- cited as translation purpose), hereinafter “Mazzarese’444” in view of Etemad et al. (US 2014/0036796 A1), hereinafter “Etemad” in view of CHEN et al. (US 2015/0049626 A1), hereinafter “Chen”.
Regarding claim 4, Mazzarese’444 in view of Etemad disclose the apparatus according to claim 2.
Neither Mazzarese’444 nor Etemad explicitly discloses “the time domain location is no earlier than four subframes before a subframe in which the aperiodic CSI report is transmitted”.
(Fig. 11, paragraphs [0168], [0171], NZP/ZP CSI-RS for the A-CSI report may fall in a subframe 1106 that triggered the report 1104; latest NZP and/or ZP CSI-RS subframe at the PDCCH subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the time domain location is no earlier than four subframes before a subframe in which the aperiodic CSI report is transmitted” as taught by Chen, in the combined system of Mazzarese’444 and Etemad, so that it would provide feedback related measurements of channel state information reference signals decisions for coordinated multipoint transmission (Chen, paragraph [0026]).

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

11.	Claims 5, 6, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MAZZARESE et al. (WO 2014/071,638 A1, PCT/CN 2012/084483, publication at 05/15/2014; US 2015/0244444 A1- cited as translation purpose), hereinafter .
Regarding claim 5, Mazzarese’444 in view of Etemad disclose the apparatus according to claim 2.
Neither Mazzarese’444 nor Etemad explicitly discloses “the RRC signaling further indicates that the NZP CSI-RS resources and the CSI-IM resources do not have a preconfigured subframe periodicity”.
However, Lee from the same or similar field of endeavor discloses the RRC signaling further indicates that the NZP CSI-RS resources and the CSI-IM resources do not have a preconfigured subframe periodicity (paragraphs[0205], [0206], CSI reporting configuration per resource set (e.g., static (DL) resource set or flexible (DL) resource set) of a different interference characteristic, i.e., at least one of the cases in which i) a CSI reporting mode is defined, ii) a CSI reporting method is defined, and iii) a periodic CSI reporting related period and a subframe offset parameter are defined).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the RRC signaling further indicates that the NZP CSI-RS resources and the CSI-IM resources do not have a preconfigured subframe periodicity” as taught by Lee, in the combined system of Mazzarese’444 and Etemad, so that it would support usage change of a radio resource according to channel state information reporting efficiently performed in wireless communication system (Lee, paragraph [0018]).

Regarding claim 6, Mazzarese’444 in view of Etemad disclose the apparatus according to claim 2.
Neither Mazzarese’444 nor Etemad explicitly discloses “the uplink grant is received in a random-access response (RAR) of a random access protocol”.
However, Lee from the same or similar field of endeavor discloses the uplink grant is received in a random-access response (RAR) of a random access protocol (paragraph [0176], aperiodic CSI reporting based on the CSI request field of the RAR grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the uplink grant is received in a random-access response (RAR) of a random access protocol” as taught by Lee, in the combined system of Mazzarese’444 and Etemad, so that it would support usage change of a radio resource according to channel state information reporting efficiently performed in wireless communication system (Lee, paragraph [0018]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6 from the perspective of the base station.

Allowable Subject Matter
9.	Claims 3, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable under the following  conditions: 
(1) if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and
(2) if all independent claims (2, 10 and 15) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference Etemad et al. (US 2014/0036796 A1), hereinafter “Etemad” teaches: the processing circuitry is to configure the UE to the use CSI-RS resources in a slot of a subframe (paragraphs [0031], [0032]; CSI request field is one bit and is used to trigger the CSI process with the smallest CSI process index).
Prior art reference CHEN et al. (US 2015/0049626 A1), hereinafter “Chen” teaches: the subframe containing the CSI-RS resources is no earlier than subframes before the aperiodic CSI report is transmitted (paragraphs [0168], [0171]; NZP/ZP CSI-RS for the A-CSI report may fall in a subframe that triggered the report and the reference subframe for channel/interference measurement for A-CSI reporting triggered by PDCCH in a subframe in the complementary set can be linked to the latest NZP and/or ZP CSI-RS subframe at the PDCCH subframe).
The prior art, however, neither explicitly teaches nor suggests “RRC signaling further comprises an offset, wherein the configuration of the UE to use the CSI-RS . 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414